GOODE, J.
(after stating the facts.) — There are two meritorious grounds on which a court of equity will entertain this suit. One is that otherwise the appellant might be cut off from relief on its counterclaim. Though all the work of painting and glazing was to he done under a single contract, the respondents may file separate liens on each house. Indeed, it may be they would have to do so, because, it is not stated in the petition the lots are contiguous, which is the only instance when it is allowable to file one lien on several lots. [R. S. 1899, sec. 4227.] The decisions in mechanics’ liens cases permit separate actions to be brought to enforce each lien for the value of the material and labor furnished on the respective houses and do not apply the rule against splitting demands. [Kick v. Durste, 45 Mo. App. 134; Christopher & Simpson, etc. Co. v. Kelly, 91 Mo. App. 93.] Respondents might institute separate actions before a justice of the peace, and as the amount of appellant’s counterclaim exceeds the jurisdiction of a justice, it could not prevent judgments from going against it or establish its counterclaim. Moreover, the counterclaim might take on an equitable nature to recover money paid under a mistake of fact, and of this a justice of the peace would not have jurisdiction. [Hicks v. Martin, 25 Mo. App. 359.] In view of these facts, in connection with the averment that respondents are wholly insolvent, it is apparent appellant might be made to pay what they claim, without having any effective recourse against them for the damage sustained by their alleged breaches of the contract. One of the favorite grounds of equity cognizance to restrain proceedings at law, exists when in the *73courts of law, the 'defendant cannot avail himself of a valid equitable defense. [Bipsham, Eq. (6 Ed.), secs. 407, 409, 418.] And sometimes a defense by way of set-off or counterclaim cannot be asserted at law and then equity will take jurisdiction. [Id. sec. 327, and cases cited in notes. 2 and 3.] This is especially true where the party against whom a set-off is claimed is insolvent. [Railroad v. Bowring, 103 Mo. App. 158, 166, 77 S. W. 106; Scott v. Armstrong, 146 Mo. 499.]
The second ground on which equity should take cognizance is to prevent a multiplicity of suits. In Pur opinion the present case clearly falls under that head of equity jurisdiction. It is an instance of one party being threatened with successive actions at law by another party, when- the actions arise out of a common transaction and involve the same questions of fact and the same legal propositions. Where these conditions exist, a court of equity may interfere to restrain the prosecution of actions at law if justice will thereby be subserved; that is to say, if the litigation will be circumscribed and annoyance and expense diminished, and still the rights of the parties preserved. [1 Pomeroy, Eq. Jur. (2 Ed.), sec. 254.] The rule is not applied when the several legal actions might be consolidated; but in the present instance the right of appellant to have them consolidated is precarious. They might be instituted at different times and before different justices of the peace and then, of course, they could not be consolidated. [R. S. 1899, sec. 3953.] And if different actions were instituted in the circuit court, it seems doubtful whether or not they would fall within the class of liquidated demands which alone may be consolidated in the discretion of the court. [R. S. 1899, sec. 749.] It is clear that whatever legal remedy the appellant may have, it is neither plain nor adequate, and when this is true, and the cause falls under one of the heads of equity jurisdiction, a court of *74chancery will grant relief. [McDaniel v. Lee, 37 Mo. 204; Biddle v. Ramsey, 52 Mo. 153.] The prevention of a multiplicity of suits is one of the heads of equity jurisdiction, and when the circumstances are appropriate, chancery will entertain a cause simply to prevent the annoyance and expense of repeated legal actions. [Sylvester Coal Co. v. St. Louis, 130 Mo. 323, 32 S. W. 649; 1 Pomeroy, sec. 249.] It must, of course, appear the petitioner . for equitable relief has a meritorious cause. [1 Pomeroy, sec. 250.] This appears in' the present case and also that the cause of appellant is not only meritorious, but one which it might find difficulty in asserting at law. At the same time it is not conceivable how any issues could arise regarding the demands of respondents, which could not be settled and determined by a court of equity in one suit. The jurisdiction of equity to enjoin legal actions, or grant other appropriate relief, in order to prevent unnecessary litigation, has been exercised in instances where the circumstances were not, so far as the point in hand is concerned, materially different from the case at bar. That is to say, jurisdiction was assumed by the equity tribunal in order to prevent the party complained against, from instituting against the complaining party, successive legal actions involving the same questions of law and fact which might as well be determined in one as in many cases. The question is soundly elucidated in Railroad v. Dowe, 70 Tex. 5, wherein it appears certain contractors who had worked, for the railroad company, had issued to their laborers a large number of written obligations known as “contractors’ checks,” which had been indorsed by the payees in blank and all of them assigned to defendant Dowe, who was proposing to institute thirty or more actions against.the railroad company. The bringing of such actions was restrained. In Railroad v. Mayor, 54 N. Y. 159, it appeared the defendants, the mayor of New York and *75others, had instituted seventy-seven actions against the railroad company to recover penalities prescribed by a city ordinance for running cars without a license. The company brought an action in equity to restrain the prosecution of more than one of said actions until that one was heard and decided, and this relief was given. A more striking case is Norfolk Hosiery Co. v. Arnold, 143 N. Y. 265. Those parties had entered into a contract by which the plaintiff had agreed to pay specified royalties for the use of an invention. It paid the royalties for several years and then refused to pay, alleging the contract had been induced by fraud. Successive fictions for several monthly installments were instituted by the defendant and other actions were threatened to be brought as the installments fell due. Those facts were held to present a strong case for the interposition of equity to prevent unnecessary and multiplied actions. Quite similar is the case of Tarbox v. Hartenstein, 63 Tenn. 78, in which a party employed at $25 a week was restrained from suing separately for each week’s wages. In Cuthbert v. Schaubt, 13 N. Y. Supp. 385, it appeared one of the defendants had commenced ten actions of ejectment against the plaintiff to recover an interest in certain lands, and the other defendants had threatened, to institute, similar suits. The land consisted of ten parcels and an injunction was granted against the prosecution of actions for more than one parcel until one action was determined. In Featherstone v. Carr, 132 N. C. 800, the equitable remedy was allowed to prevent a landlord from instituting successive actions for monthly installments of rent, it appearing the whole matter could be settled in one case. According to the rule in many jurisdictions, an injunction would not he granted to restrain the prosecution of successive legal actions on the ground of avoiding a multiplicity of suits, unless the party complaining in equity had first had the merits of his cause *76determined in at least one instance by a court of law. But this rule does not prevail in all jurisdictions, and according to tlie decision in Sylvester Coal Co. v. St. Louis, 130 Mo. supra, is not enforced in this State. That case was a suit in equity by several coal companies to enjoin the city of St. Louis from enforcing the provisions of a certain ordinance providing for the weighing of coal and other merchandise on public scales, and the furnishing by the city comptroller at a given price, of blanks or certificates for the use of all weighers on private scales. The ground of the suit in equity was that the ordinance involved was invalid and void, and the defendants in the cause were threatening to enforce it by successive actions to recover penalties for each violation. It was held to be no reason for denying equitable relief that in each prosecution the coal companies might plead successfully the invalidity of the ordinance; that this did not give them an adequate remedy, as they were entitled to be protected from the annoyance of a multiplicity of suits brought on a void ordinance. It was also ruled there was no good reason, under the present system of procedure in code States, where equity and law are administered by the same tribunal, why relief against a multiplicity of suits should not be granted in the first instance by injunction, without waiting to have the legal questions involved determined at law. .
Appellant asks to have the respondents restrained not only from instituting separate suits, but from filing separate liens. We know nothing of equity enjoining a multiplicity of liens. The statutes give respondents the right to file different liens for their demands and with this positive statutory provision, a court of equity will not interfere. It is true appellant claims respondents are not entitled to a Men because they have been overpaid, but that might be said in every case wherein a builder or contractor sues. Nor is it neces*77sary to restrain the liens in order to give appellant the full measure of relief it needs. ' It will be protected from unnecessary and harassing litigation by determin-ing the issues in one suit wherein it will have an opportunity to establish its counterclaim if it is meritorious. An equity tribunal is perfectly competent to settle all the issues in one suit, no matter how many parties there may be on either side. It can determine the rights of the appellant and its purchasers and tenants, and of the respondents and every one else interested in the property.
The judgment is reversed and the cause remanded with directions to the court to overrule the demurrer to the petition and permit the respondents to answer if they are so advised.
All concur.